Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-17 are presented for examination.

Information Disclosure Statement
The IDS filed on 9/20/2020 and 10/26/2020 are considered.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-4, 8-14, 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu, US 2017/0374655.

Liu is cited by the applicant in the IDS.

As per claim 1, Liu taught the invention including a wireless communication device that functions as an access point of a wireless local area network (pp. 0037), the wireless communication device comprising:
A generation unit that generates a wireless signal in which allocation information for allocating a plurality of stations to one resource unit is stored (pp. 0038-0042, 0044-0047, 0051-0055); and
A transmission unit that transmit the wireless signal to the stations (pp. 0044-0047, 0051-0055).

As per claim 2, Liu taught the invention as claimed in claim 1.  Liu further taught wherein the allocation information is information for allocating the plurality of stations to at least one of resources units used for communication of a data packet or communication of an acknowledgement for the data packet (pp. 0044-0047, 0054-0055).  

As per claim 3, Liu taught the invention as claimed in claim 2.  Liu further taught wherein the communication of the data packet is downlink communication, and the generation unit generates a data packet in which data addressed to the plurality of stations are mixed with 

As per claim 4, Liu taught the invention as claimed in claim 3.  Liu further taught wherein the generation unit stores the allocation information in a preamble part of the data packet (pp. 0043).

As per claim 8, Liu taught the invention as claimed in claim 2.  Liu further taught wherein the communication is OFDMA communication conforming to IEEE802.11 standard (pp. 0041).  

As per claim 9, Liu taught the invention including a wireless communication method that realizes an access point function of wireless local area network (pp. 0037), the wireless communication method comprising:
Generating a wireless signal in which allocation information for allocating a plurality of stations to one resource unit is stored (pp. 0038-0042, 0044-0047, 0051-0055); and
Transmitting the wireless signal to the stations (pp. 0044-0047, 0051-0055).

As per claim 10, Liu taught the invention including a wireless communication device that functions as a station of a wireless local area network (pp. 0037), the wireless communication device comprising:
A reception unit that receives a wireless signal in which allocation information for allocating a plurality of stations to one resource unit is stored (pp. 0038-0042, 0044-0047, 0051-0055); and
A reception processing unit that performs reception processing of the wireless signal on the basis of the allocation information (pp. 0044-0047, 0051-0055).

As per claim 11, Liu taught the invention as claimed in claim 10.  Liu further taught wherein the allocation information is information for allocating the plurality of stations to at least one of resources units used for communication of a data packet or communication of an acknowledgement for the data packet (pp. 0044-0047, 0054-0055).  

As per claim 12, Liu taught the invention as claimed in claim 11.  Liu further taught wherein the communication of the data packet is downlink communication, and the reception processing unit extracts data addressed to an own device on the basis of the allocation information from a data packet that is the wireless signal in which data addressed to the plurality of stations are mixed with each other in the one resource unit (pp. 0041-0042, 0044-0047, 0049).  

As per claim 13, Liu taught the invention as claimed in claim 12.  Liu further taught wherein the reception processing unit extracts the data addressed to the own device on the basis of the allocation information stored in a preamble part of the data packet (pp. 0043).

As per claim 16, Liu taught the invention as claimed in claim 11.  Liu further taught wherein the communication is OFDMA communication conforming to IEEE 802.11 standard (pp. 0041).

As per claim 17, Liu taught the invention including a wireless communication method that realizes a station function of a wireless local area network (pp. 0037), the wireless communication method comprising:
Receiving a wireless signal in which allocation information for allocating a plurality of stations to one resource unit is stored (pp. 0038-0042, 0044-0047, 0051-0055); and
Performing reception processing of the wireless signal on the basis of the allocation information (pp. 0044-0047, 0051-0055).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, US 2017/0374655, in view of Bharadwaj et al (Bharadwaj), US 2017/0181102.

Bharadwaj is cited by the applicant in the IDS.

As per claim 5, Liu taught the invention as claimed in claim 1.  Liu further taught wherein the communication of the data packet is uplink communication (pp. 0051-0058).  Liu did not specifically teach that the generation unit generates a trigger for controlling transmission of the data packet by the station, as the wireless signal.  Bharadwaj taught to generate a trigger for controlling transmission of the data packet by the station, as the wireless signal (pp. 0038, 0048-0049).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Liu and Bharadwaj’s teaching of a trigger for controlling transmission in order to schedule uplink transmission for the stations.

As per claim 6, Liu taught the invention as claimed in claim 5.  Liu further taught to comprise:
A reception unit that receives a data packet in which data form the plurality of stations are mixed with each other in the one resource unit (pp. 0051-0059); and
A reception processing unit that extracts data from at least one of the plurality of stations from the data packet by performing reception processing of the data packet on the basis of the allocation information (pp. 0051-0059).  

As per claim 14, Liu taught the invention as claimed in claim 11.  Liu further taught wherein the communication of the data packet is uplink communication (pp. 0051-0058).  Liu did not specifically teach that the reception unit receives a trigger as the wireless signal, the wireless communication device further comprising a control unit that controls transmission of the data packet on the basis of the trigger.  Bharadwaj taught the communication devices to receive a .

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, US 2017/0374655, in view of Son et al (Son), US 2018/0302858.  

Son is cited by the applicant in the IDS.

As per claim 7, Liu taught the invention as claimed in claim 2.  Liu did not specifically teach wherein in the allocation information, a resource unit used for the communication of the data packet and a resource unit used for the communication of the acknowledgement are different from each other. Son taught that a resource unit used for the communication of the data packet and a resource unit used for the communication of the acknowledgement are different from each other (pp. 0180-0185).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Liu and Son in order to resolve the interference problems that may occur in resource unit allocation for ACKM frame transmissions (see Son, pp. 0182).  

As per claim 15, Liu taught the invention as claimed in claim 11.  Liu did not specifically teach wherein in the allocation information, a resource unit used for the communication of the .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pandian et al, US 2021/0360694
Chu et al, US 2019/0306824
Kim et al, US 2018/0351725

A shortened statutory period for reply to this Office action is set to expire Three MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
February 11, 2022